Citation Nr: 0025757	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected migraine headaches.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected herniated nucleus pulposus (HNP) of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to June 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 decision by the Phoenix, 
Arizona, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran's claims 
for service connection for migraine headaches and HNP of the 
lumbosacral spine, each evaluated as 10 percent disabling, 
effective from June 9, 1994.  

In the course of the appeal, the Phoenix Regional Office 
hearing officer granted the veteran a 30 percent rating for 
his migraine headaches and a 20 percent rating for his low 
back disability, in a June 1997 decision.  Both awards were 
made effective from June 9, 1994.  The veteran continued his 
appeals of both issues.

The veteran's claims file has since been transferred to the 
Chicago, Illinois, VA Regional Office (RO), which is now the 
Agency of Original Jurisdiction.

The file contains a written statement from the veteran, dated 
in September 2000, which indicates that the veteran is also 
claiming service connection for gastric ulcers as secondary 
to medication used to treat his service-connected low back 
disability.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.


REMAND

To the extent that the veteran contends that his service-
connected migraines and low back disability are productive of 
a greater level of impairment than that which is reflected by 
the evaluations currently assigned them, his claims for 
higher ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000), in that they 
are not inherently implausible.  See Johnston v. Brown, 
10 Vet. App. 80, 84 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  VA therefore has a duty to assist him in 
developing his claims.  

At the start, the Board notes that when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 
1 Vet. App. 589, 592 (1995).  With this in mind, the Board's 
review of the file shows that all relevant evidence has not 
been properly developed with regard to the issues on appeal, 
and a remand is warranted so that pertinent medical records 
and other evidentiary development may be undertaken.  Id.  

Specifically, in September 2000, the veteran submitted 
written correspondence in which he reported that his low 
back symptomatology has worsened, and that there has been an 
increase in the frequency and severity of his migraines.  
The Board's review of his claims file shows that the most 
current VA medical examination which addressed his migraines 
was a December 1996 neurological evaluation.  His low back 
disorder was last examined during March 1997 neurological 
evaluation (with an addendum made to this report in April 
1997), and that this was performed as an update to a 
December 1996 VA spine examination.  A brief perusal of 
these reports shows that the veteran had only mild 
neuropathy at the time, evidenced by slight diminution of 
ankle jerk on his left, and no muscle spasm noted.  This is 
contrasted with the veteran's written statement of September 
2000, in which he reports experiencing muscle spasm and 
indicates that his symptoms have worsened to the point that 
surgery may be necessary.  In this regard, the file contains 
VA medical reports, dated from March 1999 to September 2000, 
showing that the veteran received outpatient treatment at 
the North Chicago VAMC.  Included in these is a September 
2000 MRI examination report showing severe disc bulging at 
L5-S1, and an orthopedist's assessment that lumbosacral 
surgery on both sides of the affected vertebrae was 
appropriate.  

Where a veteran claims that his disability is worse than 
when originally rated, and the available evidence (i.e., VA 
compensation examinations dated over three years ago) is too 
old for an adequate evaluation of his current condition, 
VA's duty to assist includes providing a new medical 
examination.  Weggenmann v. Brown, 
5 Vet. App. 281 (1993).  In view of the above, the case is 
thus remanded for development of the evidence, in which all 
recent records of private and/or VA medical treatment for 
his low back and migraines should be obtained and associated 
with his claims folder.  Thereafter, he should be provided 
with a VA medical examination to evaluate these 
disabilities.  The medical examiner(s) should review the 
veteran's claims file before conducting his/her examination, 
taking into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 
(1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The VA examiner(s) who evaluate the veteran's low back 
disability are advised that functional loss of his lumbosacral 
spine due to pain must be considered.  A thorough evaluation 
of a musculoskeletal or orthopedic disability for rating 
purposes requires consideration of any functional loss due to 
pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Accordingly, in light of the veteran's subjective complaints 
of continuous low back pain, a medical determination should 
be made in the course of the VA examination which addresses 
the issue of whether his affected lumbosacral joints exhibit 
pain on use, weakened movement, excess fatigability, 
incoordination, or any other disabling symptom.  
Specifically, the examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups beyond that clinically demonstrated.

The Board notes that the evidence of record includes reports 
of private medical treatment, dated from 1995 to 1996.  
These show that in January 1996, the veteran obtained a 
physician's statement for his employer which excused him 
from work for several days due to migraine.  The records 
also include a physician's recommendation that the veteran 
be provided with special equipment (i.e., a set of 
headphones with a lighter, non-metal headband) to lessen the 
constriction around his head and thus the severity of his 
headaches on the job.  These records show a direct impact 
that the veteran's service-connected headaches has on his 
employment and so the veteran should be given an opportunity 
to submit additional evidence in this regard for 
consideration by VA.

Lastly, the Board notes that this case is based on an appeal 
of a December 1994 Phoenix VA Regional Office decision, which 
had granted the veteran service connection for migraines and 
a low back disability, the evaluations effective from June 9, 
1994, the date on which he first became eligible for VA 
compensation benefits following his separation from service.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected disabilities for separate periods of time, 
from June 9, 1994, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following developments and actions:

l.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for his service-connected 
migraine headaches and HNP of the 
lumbosacral spine from June 1994 to the 
present.  After securing the necessary 
releases, the RO should obtain those 
records not already associated with the 
file, pursuant to 38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be afforded a VA 
neurological examination to determine the 
severity of his service-connected 
migraine headaches and HNP of the 
lumbosacral spine.  

The examining neurologist should 
determine whether or not the veteran's 
migraine headaches are completely 
prostrating and prolonged and are of such 
frequency as to be productive of severe 
economic inadaptability.  

With respect to examination of the 
veteran's low back disability, the 
neurologic examiner must answer each of 
the following matters:

a.  Is any neuropathy, sciatic or 
otherwise, present and, if so, is it due 
to the service-connected HNP of the 
lumbosacral spine?  If so, is the 
veteran's service-connected low back 
disorder productive of symptoms of mild 
intervertebral disc syndrome?  Is it 
productive of symptoms of moderate 
intervertebral disc syndrome, with 
recurring symptomatic attacks?  Is it 
productive of symptoms of severe 
intervertebral disc syndrome, with 
recurring symptomatic attacks and 
intermittent relief?  Is it productive of 
symptoms of pronounced intervertebral 
disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

b.  Are the neuropathic symptoms 
productive of functional loss due to 
pain?  If so, does such functional loss 
equate to mild, moderate, severe or 
pronounced intervertebral disc syndrome, 
the characteristics of which are 
described above.

c.  If the evidence shows that the 
veteran has received surgery for HNP, is 
the postoperative state of his disability 
cured?

The claims folder should be made 
available to the neurologist for review 
before the examination.  All indicated 
tests and studies should be accomplished.  
The neurologist should take a detailed 
medical history to include complaints and 
report all findings and diagnoses.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected HNP of 
the lumbosacral spine.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should take a 
medical history to include complaints and 
report all findings and diagnoses.

The orthopedic examiner must answer each 
of the following matters:

a.  What are the ranges of motion of the 
veteran's lumbar spine in degrees?  In 
describing the range of motion of the 
lumbar spine, the orthopedic examiner 
should note normal ranges of motion and 
classify any limitation of lumbar motion 
discovered as severe, moderate, or 
slight.

b.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

c.  Does pain, due to lumbosacral 
disability, significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time, or after prolonged 
periods of standing and/or sitting (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

d.  Is the limitation of motion of the 
veteran's lumbosacral spine analogous to 
ankylosis of the lumbar spine?  If so, is 
it akin to favorable ankylosis?  
Unfavorable ankylosis?

38 C.F.R. § 4.71a (1999).

4.  The RO should also advise the veteran 
in writing that he may submit proof of 
interference with his employment, to 
include an up-to-date employment history.  
This should contain a notation of all 
employment from January 1996 (the month 
and year in which private medical records 
associated with his file show that he 
lost time from work due to migraines), 
including time lost from such employment 
due to his low back disability and/or 
migraine headaches.  Each disability 
should be addressed separately.  Evidence 


from any employer documenting the effects 
of the low back disability and/or 
migraine headaches on the veteran's 
ability to work may also be submitted.  
This may include sick leave records and 
evidence of concessions made to the 
employee because of either or both 
service-connected disabilities.  He 
should also be requested to submit 
evidence of frequent periods of 
hospitalization for these aforementioned 
disabilities in support of his claim for 
an extraschedular evaluation.  Any 
evidence submitted by the veteran in this 
regard should be permanently associated 
with the claims file.  If the veteran 
needs assistance in obtaining these 
records, he should notify the RO.  The RO 
should thereafter attempt to obtain the 
identified evidence. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and perform the following:

(a.)  readjudicate the veteran's claim 
for an evaluation in excess of 30 percent 
for his service-connected migraine 
headaches.  

(b.)  readjudicate the veteran's claim 
for a rating in excess of 20 percent for 
his service-connected HNP of the 
lumbosacral spine.

6.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The RO is also advised that because this 
case is based on an appeal of the 


ratings assigned by a December 1994 
decision of the Phoenix VA Regional 
Office, which granted the veteran's 
original claims of service connection for 
migraine headaches and HNP of the 
lumbosacral spine, effective from June 9, 
1994 (the date entitlement to VA benefits 
first vested), consideration must be made 
regarding whether or not separate ratings 
should be assigned for separate periods 
of time for these disabilities, based on 
the facts found (a practice known as 
"staged" ratings).  See Fenderson v. 
West, 
12 Vet. App. 119 (1999). 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  
See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


